PER CURIAM.
At oral argument, counsel for appellee conceded that temporary total disability and medical benefits should be paid through June 15, 1995, the date on which the judge of compensation claims found Mr. King reached maximum medical improvement. Although the extent of permanent impairment was not itself at issue on this appeal, counsel for appellee also conceded that a ten percent permanent impairment (as arguably found by the judge of compensation claims) existed. On the basis of the confession of error, we reverse. In doing so, we expressly vacate the finding that the claimant had no work restrictions once maximum medical improvement was attained.
Reversed.
DAVIS and BENTON, JJ., concur.
ERVIN, J., concurs and dissents with opinion.